In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 – 5, 8, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al (US 2011/0211799 A1) in view of Howarth (US 4,329,540).
Regarding claim 1, Conner discloses (Figs. 1, 19, 20, 22, and 28; Abstract; par. 0040 - 0052, 0059, 00888 – 0090, and 0107) a fiber distribution system, comprising:
a fiber optic terminal 10 having at least one sealable port 140 (Fig. 22).
Indeed, Conner teaches that the disclosed terminal/enclosure is to be “sealed against the environment by appropriate latching mechanisms and/or sealing material” (par. 0046) and suggests that “A gasket 23 or other type of weather/environmental seal may be placed on an interface or edge of the enclosure 20 at which the base 22 and the cover 24 meet when closed” (para. 0053). While Conner renders obvious that all penetrations of the enclosure, including the feeder and distribution ports, are to be sealed to completely seal off the interior of the enclosure, Conner does not exemplify/detail a particular suitable structure of a sealed connectorized port. However, Howarth discloses (Figs. 1 – 3; 2:28 – 23) a box 11 that has a sealable port (an opening formed in 11, as seen in Fig. 3) and a hardened connector 10, the hardened connector 10 comprising: 
“… the integral penetrator is inserted through a hole in instrumentation package 11” at 3:46 – 48, emphasis added), 
a second (wider) portion 15 configured to receive a cable 12, and an interior cavity configured to receive a sealant 27 to provide a hardened connector and to hold the cable 12 passing through the connector 10 into position within an interior cavity by the sealant 27 (“The last constituent of the penetrator is a viscous adhesive or potting compound 27. Many of a host of acrylic resins or epoxy compounds are suitable so long as they have the properties of being plastic and fluid long enough in the uncured state to fill the cavity with no or few voids and cure to a hardened mass … The plastic adhesive compound 27 contacts and infiltrates the shielding and dielectric to secure the cable to the housing after the adhesive compound cures” at 3:15 – 31);
wherein the at least one sealable port is configured to receive the connector 10 (as shown in Figs. 1 and 3; 3:46 – 48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sealable port of Conner can be configured to receive a hardened connector of Howarth in order to enabled a sealed (water-tight) port, as intended by Conner.  
 In light of the foregoing analysis, the Conner – Howarth combination teaches expressly or renders obvious all of the recited limitations
 Regarding claim 2, the Conner – Howarth combination considers that the terminal 10 can be configured to be mounted aerially (e.g., on a strand 16 in Fig. 1 or on a utility pole 700 in Fig. 28 of Conner; par. 0009 and 0107 respectively; also par. 0044, 0052, and 0053).. 
Regarding claims 3 and 4, the Conner – Howarth combination considers that the terminal can further comprise an expandable module 44 configured to receive at least one optical “splitter modules … inside the enclosure may be variably configurable as desired” and therefore, can be increased/expanded as a particular case; par. 0042; “one or more splitter module holders 44, movably positioned in the splitter holder area 38” at para. 0054; also Figs. 8 and 9 show an expandable module comprising splitter modules 152 whose number can be adjusted, e.g., increased from 1 to 3, on an needed basis; par. 0017, 0069, and 0070).
Regarding claim 5, the Conner – Howarth combination considers that the connector (of Howarth) is coupled to the sealable port by a threaded connection which functions as an anti-rotation locking feature after the connector is fully threaded into the sealable port.  
Regarding claim 8, the Conner – Howarth combination considers that the terminal 10 can be further configured to receive a plurality of swappable modules. Conner teaches that “splitter modules … inside the enclosure may be variably configurable as desired” and therefore, can be increased/expanded as a particular case (par. 0042). For example, Figs. 8 and 9 show an expandable module comprising splitter modules 152 whose number can be adjusted, e.g., increased from 1 to 3, on an needed basis; par. 0017, 0069, and 0070). The splitter modules can be swapped/exchanged/replaced on an as-needed basis. 
Regarding claim 12, the Conner – Howarth combination considers (with reference to Conner) that the terminal 10 further comprises: a case comprising a first (right) case component (defining 40) and a second (left) case component (defining 38) together defining an enclosure 34 (“movable chassis”) (Fig. 2 below; para. 0054), and a divider (annotated Fig. 2) separating the enclosure 34 such that the first (right) case component defines a first retention space 40 (“cassette area 40”) and the second case component defines a second retention space 38 (“splitter holder area 38”). 
Regarding claim 13, the Conner – Howarth combination considers (with reference to Conner) that the terminal 10 comprises at least one fiber splice tray 46,48 (cassette) in the first “The movable chassis 34 comprises a splitter holder area 38, a cassette area 40 and a parking area 42. This allows the movable chassis 34 to be able to support one or more splitter module holders 44, movably positioned in the splitter holder area 38, and one or more feeder cassettes 46 and/or distribution cassettes 48, movably positioned in the cassette area 40” at para. 0054; “the feeder cassettes and distribution cassettes may function as both a connector panel and as a splice tray” at para. 0050, emphasis added), and an expandable module configured to receive a splitter in the second retention space 38 (“splitter holder area 38”).
Regarding claim 14, the Conner – Howarth combination considers (with reference to Conner) that the at least one sealable port 140 is one of a feeder port and a distribution port (shown in Fig. 22 and configured to receive a fiber 148 in a feeder cable(s) 12; “A feeder cable 12 or distribution cable 14 may enter the enclosure 20 through the entry port 140” at par. 0095; Figs. 1 and 19; Abstract; par. 0051, 0065, and 0068) and a plurality of distribution ports 140 (for a plurality of distribution cables 14; par. 0041, 0047, 0051, and 0095).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of Howarth, and further in view of Hill et al (US 2014/0133808 A1).
Regarding claims 6 and 7, The Conner – Howarth combination does not expressly teach that a drop cable (14 in Fig. 19 of Conner) can be connectorized by a pushable connector at at least one end of the drop cable. However, Hill discloses (Figs. 1 – 5; Abstract) a cable 12 terminated by a pushable connector 10 (“The optical fiber connector is configured to have a small footprint so that the connector may be pushable or pullable through a conduit …” in the Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a connector terminating/connectorizing a drop cable of the Conner – Howarth combination can be a pushable connector, as taught by Hill. The motivation for using a pushable pushable drop cable with a pushable connector can readily installed by being blown or pushed even through a protective conduit/microduct having a small transverse size and disposed between a network hub and a local/subscriber terminal/box (para. 0006, 0007, and 0046 of Hill). The Conner – Howarth – Hill combination considers that each of the at least one feeder port and the plurality of distribution ports are sealable ports (according to Conner and Lu) and configured to receive a pushable connector (taught by Hill) configured to interface with a pushable drop type cable terminated by the pushable connector at one end (to allow the drop cable to be installed in a protective duct by being pushed through it) and an industry standard connector (e.g., LC, ST, and/or MPO types cited at para. 0004 of Hill) at the other end (which is not to be routed through a protective conduit).

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of Howarth, and further in view of Conner (US 2010/0092129 A1) (hereinafter Conner 2).
Regarding claim 9, while the Conner – Howarth combination does not expressly mention that the structures for routing optical fibers within the terminal 10 (as schematically shown in Figs. 1 and 19) can comprise at least one bend-radius protector (which is a well-known element), Conner2 discloses (Fig. 2) a fiber distribution system comprising a fiber-optic distribution terminals 19 (in Fig. 2) and connection terminals 818 (in Figs. 16 – 18) and expressly teaches that optical fibers can be routed within a terminal enclosure 82 (as illustrated in Fig. 19) by using at least one bend-radius protector (“The fiber management shelf 82 may include other structures such as, without limitation, routing guides to direct the optical fiber and assure that the optical fiber does not bend too tightly and stays within the required bending limitation for the optical fiber” at par. 0115). It would 
Regarding claims 10 and 11, Conner teaches that “multiple fiber optic terminals 10 may be concatenated or series connected” (par. 0068, emphasis added), but the Conner – Howarth combination does not explicitly illustrated such cascaded arrangement, even though serially-connected terminal architectures are well known in the art of fiber-optic terminals. In this regard, Conner2 discloses (Fig. 2; par. 0056 and 0057) an optical network distribution network 116 comprising a plurality of distribution terminals 19 (“distribution closure 19 external to the optical connection terminals 18”) disposed in a serial arrangement along a same feeder cable 20, each distribution terminal 19 splitting a fiber(s) from feeder cable 20 and directing the split fiber(s) to a corresponding tap box 18 associated with a user location 30. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the fiber distribution system of the Conner – Howarth combination with a distribution terminal can be comprised in a larger-scale network area comprising a plurality of serially-arranged distribution terminals, as explicitly illustrated by Connor2, so that a large number of end users can be serviced. 
  In the fiber distribution system of the Conner – Howarth – Conner2 combination, the left distribution terminal 19 in Fig. 2 of Conner (which corresponds to the distribution terminal 10 in Fig. 1 of Conner) is a first terminal acting as a secondary feed source and the fiber distribution system further comprises a second terminal (the right distribution terminal 19) disposed in series is substantially identical to that shown in Fig. 2 of the instant application showing a plurality of serially-disposed terminals 130, 132, 136, and 138, both architectures having a daisy-chained configuration/layout (the standard name/term for such serial arrangement, as named/evidenced at par. 0016 and 0054 of the instant application with reference to the architecture in Fig. 2). 

Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (US 2004/0062508 A1) in view of Howarth.
Regarding claim 20, Blankenship discloses (Figs. 1 – 3 and 6; para. 0012, 0013, 0021, and 0022) a fiber optic tap box 10 (fiber-optic network interface device (NID); “the invention is a network interface device (NID) for connecting an optical fiber of a feeder cable to an optical fiber of a distribution cable at a subscriber premises” at para. 001), comprising: 
a mount 19 configured to attach the tap box 10 to a user location (“The base 12 further comprises one or more feet 19 for mounting the NID 10 in a known manner to a wall or other building structure at the subscriber premises. Typically, the NID 10 is mounted in a restricted access location, such as inside a utility closet” at para. 0012); 
at least one sealable port 25,26 (“When in use, the entry ports 26 may also be sealed with a gel or grease around the fiber optic cable in a known manner to prevent contaminants from entering the NID 10”); 
wherein the at least one sealable port is configured to pass a fiber optic cable 70,80 into position within an interior cavity of the tap box 10 (Fig. 6). 
Blankenship does not teach that the sealable port 25,26 can be configured to receive a connector with a sealant. However, Howarth discloses (Figs. 1 – 3; 2:28 – 23) a box 11 that has a 
a first (narrower) portion 16 configured to be inserted into the at least one sealable port (via a threaded connection, as shown in Fig. 3; “… the integral penetrator is inserted through a hole in instrumentation package 11” at 3:46 – 48, emphasis added), 
a second (wider) portion 15 configured to receive a cable 12, and an interior cavity configured to receive a sealant 27 to provide a hardened connector and to hold the cable 12 passing through the connector 10 into position within an interior cavity by the sealant 27 (“The last constituent of the penetrator is a viscous adhesive or potting compound 27. Many of a host of acrylic resins or epoxy compounds are suitable so long as they have the properties of being plastic and fluid long enough in the uncured state to fill the cavity with no or few voids and cure to a hardened mass … The plastic adhesive compound 27 contacts and infiltrates the shielding and dielectric to secure the cable to the housing after the adhesive compound cures” at 3:15 – 31);
wherein the at least one sealable port is configured to receive the connector 10 (as shown in Figs. 1 and 3; 3:46 – 48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sealable port of Blankenship can be configured to receive a hardened connector of Howarth in order to enabled a sealed (water-tight) port, as intended by Blankenship.  
 In light of the foregoing analysis, the Blankenship – Howarth combination teaches expressly or renders obvious all of the recited limitations.
Regarding claim 15, the teachings of Blankenship and Howarth combine (see the arguments and motivation for combining as applied to claim 20 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 20. In particular, the 
a first (narrower) portion 16 (in Fig. 3 of Howarth) configured to be inserted into a sealable port 25-27 (in Fig. 6 of Blankenship);
a second (wider) portion 15 configured to receive a fiber-optic cable (70,80 in Fig. 6 of Blankenship), and 
an interior cavity configured to receive a sealant 27 to provide a hardened connector and to hold the fiber-optic cable passing through the connector 10 into position within an interior cavity by the sealant 27 (3:15 – 31 of Howarth).
Regarding claim 17, the Blankenship – Howarth combination considers (Fig. 3 of Howarth) that the first (narrower) portion 16 has a first outer diameter and the second (wider) portion 15 has a second outer diameter greater than the first outer diameter.  
Regarding claim 18, Howarth uses a stripped portion of an outer jacket 31 as a stop to securely fix the cable 12 in the sealant 27 (“Removal of the jacket allows the designer to secure the cable to the penetrator without introducing any crimping or other deformation” at 3:26 – 30). As an alternative arrangement/implementation, it would be obvious to a person or ordinary skill in the art that an external stop may be coupled to the cable for the same purpose of more securely fixing the fiber-optic cable in the sealant. 
Regarding claim 19, the Blankenship – Howarth combination considers (Fig. 3 of Howarth) that the interior cavity extends from a first (left) opening in the connector 10 at the first .  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et in view of Howarth, and further in view of Hill.
Regarding claim 16, the Blankenship – Howarth combination does not expressly teach that a drop cable (taught by Blankenship) can be connectorized by a pushable connector at at least one end of the drop cable. However, Hill discloses (Figs. 1 – 5; Abstract) a cable 12 terminated by a pushable connector 10 (“The optical fiber connector is configured to have a small footprint so that the connector may be pushable or pullable through a conduit …” in the Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a connector terminating/connectorizing a drop cable of the Blankenship – Howarth combination can be a pushable connector, as taught by Hill. The motivation for using a pushable connector of Hill is that it can have a relatively small transverse size so that a (factory connectorized) pushable drop cable with a pushable connector can readily installed by being blown or pushed even through a protective conduit/microduct having a small transverse size and disposed between a network hub and a local/subscriber terminal/box (para. 0006, 0007, and 0046 of Hill). The Blankenship – Howarth – Hill combination considers that each of the at least one feeder port and the plurality of distribution ports are sealable ports (according to Conner and Lu) and configured to receive a pushable connector (taught by Hill) configured to interface with a pushable drop type cable terminated by the pushable connector at one end (to allow the drop cable to be installed in a protective duct by being pushed through it) and an industry standard .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,606,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application have a broader scope than that of the claims of U.S. Patent No. 10,606,006 (issued on parent application 15/270,185) and are rendered obvious by them.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 10,859,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application have a broader scope than that of the claims of U.S. Patent No. 10,859,781 (issued on parent application 15714,569) and are rendered obvious by them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,355,130 B2

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896